PER CURIAM:
Enrique Alfonso Gayle appeals the district court’s order denying his motion for correction of clerical error in the criminal judgment pursuant to Fed.R.Crim.P. 36. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Gayle, No. 2:90-cr-00105-HCM-TEM-2 (E.D. Va. filed Dec. 19, 2011; entered Dec. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.